 Case 1:18-cv-00632-RJJ-PJG ECF No. 51 filed 04/01/19 PageID.346 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

JOHN HEYKOOP D/B/A EAGLE
TOWING,

       Plaintiff,                             Case No.: 1:18-cv-00632
v
                                              Hon. Robert J. Jonker
FIRST LIEUTENANT JEFFREY
WHITE; FIRST LIEUTENANT CHRIS                 Mag. Phillip J. Green
MCINTIRE.

 Defendants.
__________________________________________/

John S. Brennan (P55431)                    Patrick S. Myers (P81444)
Christopher S. Patterson (74350)            Assistant Attorney General
FAHEY SCHULTZ BURZYCH RHODES PLC            Attorney for Defendants
Attorneys for Plaintiff                     Complex Litigation Division
4151 Okemos Road                            P.O. Box 30736
Okemos, Michigan 48864                      Lansing, MI 48909
Tel: (517) 381-0100                         Tel: (517) 373-6434
Fax: (517) 381-5051                         myersp4@michigan.gov
jbrennan@fsbrlaw.com
cpatterson@fsbrlaw.com
__________________________________________/

    PLAINTIFF’S MOTIONS TO AMEND THE COMPLAINT AND FOR
                 PARTIAL SUMMARY JUDGMENT

      Plaintiff John Heykoop, by and through his attorneys, Fahey Schultz Burzych

Rhodes PLC, hereby moves pursuant to Federal Rule of Civil Procedure 15(a)(2) to

amend the complaint to add a claim for violation of substantive Due Process, and

pursuant to Rule 56 for partial summary judgment on counts one (equal protection),


                                        1
 Case 1:18-cv-00632-RJJ-PJG ECF No. 51 filed 04/01/19 PageID.347 Page 2 of 3




three (procedural due process) and four (civil conspiracy) pleaded in Plaintiff’s

complaint:

      1.     The proposed amended complaint would add a count for a violation of

42 U.S.C. sec. 1986 for violation of Plaintiff’s substantive Due Process rights, and

is based upon facts and information ascertained through discovery, which has

recently been closed, and will not prejudice Defendants as it is based upon facts that

already support Plaintiff’s other claims.

      2.     There are no genuine disputes as to any material facts and Plaintiff is

entitled to judgment as a matter of law as more fully set forth in Plaintiff’s Brief in

Support of Motion for Partial Summary Judgment and its attached exhibits.

      3.     The undersigned counsel certifies under W.D. Mich LCivR 7.1(d) that

he has reviewed the matters set forth herein with opposing counsel, and this motion

shall be opposed.

WHEREFORE, Plaintiff requests relief as follows:

   A. Plaintiff be permitted to amend his complaint to add a count alleging violation

      of his substantive Due Process rights;

   B. Plaintiff be granted summary judgment for counts 1 and 3 under Federal Rule

      of Civil Procedure 56; and




                                            2
 Case 1:18-cv-00632-RJJ-PJG ECF No. 51 filed 04/01/19 PageID.348 Page 3 of 3




   C. Defendants be immediately and permanently enjoined to place Plaintiff on

      their no-Preference Towing Lists and to follow Michigan State Police Official

      Order 48.

                                              Respectfully submitted,

                                              /s/ John S. Brennan_____________
                                              John S. Brennan (P55431)
                                              Fahey Schultz Burzych Rhodes PLC
                                              Attorney for Plaintiff
                                              4151 Okemos Road
                                              Okemos, MI 48864
                                              (517) 381-3193
Dated: April 1, 2019


                          CERTIFICATE OF SERVICE

      I hereby certify that on April 1, 2019 I electronically filed the forgoing paper

with the Clerk of the Court using ECF system which will send notification of such

filing on the attorneys of record.

                                              /s/ Adrienne Monahan_____________
                                              Adrienne Monahan
                                              Fahey Schultz Burzych Rhodes PLC
                                              4151 Okemos Road
                                              Okemos, Michigan 48864
                                              (517) 381-3202
                                              amonahan@fsbrlaw.com




                                          3
